In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00219-CR
     ___________________________

  GRADY GENE VAUGHN, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 415th District Court
          Parker County, Texas
       Trial Court No. CR16-0367


  Before Bassel, Birdwell, and Womack, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

        Appellant Grady Gene Vaughn appeals from the trial court’s judgment

revoking his community supervision and sentencing him to nine years and six months’

confinement. After reviewing the record in accordance with Anders, we affirm.

        A grand jury indicted Vaughn for the offense of failing to register as a sex

offender. See generally Tex. Code Crim. Proc. Ann. art. 62.102. Under the terms of a

plea-bargain agreement, Vaughn pleaded guilty to the offense in October 2016, and

the trial court deferred adjudicating his guilt and placed him on five years’ deferred-

adjudication community supervision. The trial also imposed a nonsuspended $1,000

fine.

        In June 2017, the State filed a motion to proceed to adjudication, alleging that

Vaughn had violated nine conditions of his community-supervision conditions. In

March 2018, Vaughn pleaded true to violating the conditions of his community

supervision, and the trial court accepted Vaughn’s pleas of “true,” adjudicated him

guilty of the offense of failing to register as a sex offender, sentenced him to ten years’

imprisonment and ordered him to pay the “previously assessed fines and costs,”

suspended the confinement portion of the sentence, and placed him on ten years’

community supervision.

        In January 2019, the State moved to revoke Vaughn’s community supervision,

alleging that he had violated the following conditions of his community supervision:

(d) failed to timely report to a community-supervision officer in November 2018;

                                            2
(m) failed to timely make a monthly payment towards his court costs, restitution, fine,

and legal fee reimbursement from April through December 2018; (n) failed to timely

pay his monthly community-supervision fee from July through December 2018;

(o) failed to participate in a community-service work program as ordered; and

(p) failed to abstain from the use of all controlled substances by using Xanax on or

about September 8, 2018. The State later waived alleged violations (m) and (n).

Vaughn pleaded “true” to the remaining violations. At the hearing on the State’s

motion to revoke in June 2019, the trial court accepted Vaughn’s pleas of “true” and

found the violations to be true; revoked Vaughn’s community supervision; and

sentenced him to nine years and six months’ confinement, “allowing for unpaid

assessments, court cost, and credit against the sentence as set forth in the judgment.”1

      Vaughn’s court-appointed appellate counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. Counsel’s brief and motion meet the

requirements of Anders v. California by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds for relief. See 386 U.S. 738,

744, 87 S. Ct. 1396, 1400 (1967). In compliance with Kelly v. State, counsel notified

Vaughn of the motion to withdraw, provided him a copy of the brief, informed him

of his right to file a pro se response, informed him of his pro se right to seek


      1
       The trial court issued a judgment nunc pro tunc stating that the judgment
revoking community supervision contained an error when it showed “Fine Previously
Assessed but Unpaid: $N/A” and corrected the error so that the judgment reflected
“Fine Previously Assessed but Unpaid: $1,000.00.”

                                           3
discretionary review should this court hold that the appeal is frivolous, and took

concrete measures to facilitate Vaughn’s review of the appellate record. 436 S.W.3d
313, 319 (Tex. Crim. App. 2014). Vaughn had the opportunity to file a pro se

response to the Anders brief but has not done so.

      As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in determining that the appeal is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v.

State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no pet.). Only then may we

grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct.
346, 351 (1988).

      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in the

record that arguably might support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

827–28 (Tex. Crim. App. 2005). Accordingly, we grant counsel’s motion to withdraw

and affirm the trial court’s judgment.

                                                    Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: January 30, 2020




                                          4